NIGRO, Justice,
concurring.
I agree with the majority that Appellant’s Batson claim lacks merit, especially in light of the fact that the jury in Appellant’s case consisted of seven black persons and five white persons. See Commonwealth v. Clark, 551 Pa. 258, 710 A.2d 31, 44 (1998)(Nigro, J., concurring)(“[S]im-ple common sense dictates that we give the empanelling of a racially and gender balanced jury, and certainly one consisting of a majority of members of the racial or gender group alleged to have been purposefully excluded, substantial weight when determining whether an appellant’s Batson claim has merit.”) If the issue had been properly raised as an ineffectiveness claim, however, I would agree with Appellant to the extent that some type of documentation indicating the racial composition of the venirepersons should be available for appellate counsel’s review.1 Without access to this information, appellate counsel would have great difficulty in presenting a cognizable claim that trial counsel was ineffective for failing to raise a Batson challenge. See Clark, 551 Pa. 258, 710 A.2d 31, 41 (1998)(finding that trial counsel was not ineffective where the record did not establish a prima facie Batson claim.)

. Appellant argues only that jury questionnaires must be preserved for purposes of making a Batson claim on appeal. In my view, however, the type of documentation that is available to appellate counsel is irrelevant, so long as it can be used to determine the racial composition of the venirepersons.